The opinion of the court was delivered b5
McEnery, J.
This is an appeal from the judgment amending the account filed in the succession increasing the fees of the attorney for absent heirs from $250 to $700, upon opposition made by the attorney for absent heirs.
*249From the testimony it seems that the services of the attorney for absent heirs inured to the benefit of the entire succession. He was active and energetic in his services. He communicated with the heirs or legatees. He attended the taking of the inventory for several days, was present in the District Court and in the Supreme Court in the litigation connected with the succession. He joined in the petition for appeal, signing with the attorney for the testamentary executor of Ella W. Auld, and of Henry A. Remley, her husband, guardian, administrator, etc.
On the account his fee was fixed by the accountant at $250, although there was nothing distributed through or by him to absent heirs, thus recognizing that he rendered services to the entire succession.
Two prominent lawyers of the city in their testimony and the judge of the lower court state that the fee of the attorney of absent heirs was worth $700.
We see no reason to disturb the judgment.
Judgment affirmed.